                      Case 19-12220-KBO              Doc 77       Filed 11/08/19         Page 1 of 1



                              IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF DELAWARE

In re:                                                        ) Chapter 11
                                                              )
YUETING JIA,1                                                 ) Case No.: 19-12220 (KBO)
                                                              )
                                      Debtor.                 ) Re: Docket No. 38

                             NOTICE OF WITHDRAWAL OF DOCKET NO. 38


                    The above captioned debtor and debtor-in-possession (the “Debtor”) in the above-

captioned case, hereby withdraws the Debtor’s Motion For Entry Of An Order (I) Scheduling

Combined Hearing On (A) Disclosure Statement, (B) Prepetition Solicitation Procedures, and

(C) Confirmation of Prepackaged Plan; (Ii) Fixing Deadline to Object to Prepackaged Plan and

Disclosure Statement; (III) Approving Form and Manner of Notice of Combined Hearing and

Objection Deadline; (IV) Conditionally Canceling Meeting of Creditors; And (IV) Granting Related

Relief [Docket No. 38].


Dated: November 8, 2019                             PACHULSKI STANG ZIEHL & JONES LLP


                                                    /s/ James E. O’Neill
                                                    Jeremy V. Richards (CA Bar No. 102300)
                                                    James E. O’Neill (DE Bar No. 4042)
                                                    John W. Lucas (CA Bar No. 271038)
                                                    919 N. Market Street, 17th Floor
                                                    P.O. Box 8705
                                                    Wilmington, DE 19899-8705 (Courier 19801)
                                                    Telephone: (302) 652-4100
                                                    Facsimile: (302) 652-4400
                                                    E-mail: jrichards@pszjlaw.com
                                                            joneill@pszjlaw.com
                                                            jlucas@pszjlaw.com

                                                    Proposed Attorneys for Debtors and Debtors in Possession

1
    The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
     Marguerite Drive, Rancho Palos Verdes, CA 90275.

DOCS_DE:226168.1 46353/001
